UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  June 30, 2010 Item 1: Reports to Shareholders Vanguard Tax-Managed Funds ® Semiannual Report June 30, 2010 Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the six months ended June 30, 2010, the returns for the domestic Vanguard Tax-Managed Funds ranged from about 1% for the Tax-Managed Small-Cap Fund to nearly 7% for both the Tax-Managed Capital Appreciation Fund and Tax-Managed Growth and Income Fund. > Amid concerns about the global economys recovery, stocks declined during the period. Small- and mid-cap stocks outperformed their large-cap brethren. > Information technology holdings weighed most heavily on the returns of all four funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 3 Tax-Managed Balanced Fund. 8 Tax-Managed Growth and Income Fund. 37 Tax-Managed Capital Appreciation Fund. 54 Tax-Managed Small-Cap Fund. 72 About Your Funds Expenses. 89 Trustees Approve Advisory Arrangement. 91 Glossary. 92 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice.
